Citation Nr: 1128612	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-22 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits, in the currently calculated amount of $3,636.96, to include whether the debt was properly created or due to sole Department of Veterans Affairs error.


REPRESENTATION

Appellant represented by:	Catherine A. Caporusso, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2000 to January 2001, and February 2003 to November 2003, including various periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Committee on Waivers and Compromises (COWC) of the Debt Management Center of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that the Veteran's request for a waiver of the recovery of educational benefits in the amount of $3,696.36 was not timely filed.  The Veteran's claim was certified to the Board by the Education Center of the St. Louis, Missouri, VARO.

Initially, the Board notes that it is unclear from the record whether any, or all, of the assessed indebtedness in question has been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount calculated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Preliminary review of the record in this case indicates that the overpayment in issue resulted from a retroactive termination of the Veteran's educational assistance benefits.

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520 (2010).  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a) (West 2002 & Supp. 2010).  The Reserve components decide who is eligible for the program.  The VA verifies eligibility through the Department of Defense (DoD).  VA makes the payments for the program.  38 C.F.R. § 21.7540 (2010).

As in this case, a Guardsman, may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than 6 years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132 (West 2002 & Supp 2010); 38 C.F.R. § 21.7540(a)(1) (2010).  An individual may also establish a higher payment rate for their benefit if they have a skill or specialty designated by the Secretary concerned and other applicable factors as delineated at 10 U.S.C.A. § 16131(h)(1).  See 38 C.F.R. §§ 21.7631(g), 21.7636(b) (2010).  Such higher payment is referred to as a "kicker."

The Guardsman must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under Chapter 30, Title 38 of the United States Code; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)- (5) (2010).  Here, the Veteran graduated from high school in May 2000.

Ending dates for eligibility are prescribed by 38 U.S.C.A. § 16133 (West 2002 & Supp. 2010) and 38 C.F.R. § 21.7550 (2010).  In essence, the ending date for eligibility is the date the individual is separated from the Selective Reserve.  There are other provisions that relate to an extension of benefits because of a separation due to disability, etc., but these are not applicable in this case.  Finally, the actual period of entitlement can be extended if the individual served on active duty pursuant to orders issued under sections 12301(a), 12301(d), 12301(g), 12302, or 12304 of Title 10 of the United States Code.  10 U.S.C.A. § 16133(b)(4); 38 C.F.R. § 21.7550(b) (2010).

In addition to the above program, education benefits are also available to members of the Selected Reserve under Chapter 1607 of Title 10 of the United States Code. See 10 U.S.C.A. §§ 16161- 16166 (West Supp. 2010).  The program, known as the Reserve Educational Assistance Program (REAP), extends benefits to any member of a Guard or Reserve unit who served on active duty after September 11, 2001, for a contingency operation and who served at least 90 consecutive days or more.  Individuals become eligible as soon as they reach the 90-day point, regardless of duty status.  The period of entitlement to benefits is 36 months.  10 U.S.C.A. 
§§ 16162, 16163.  The individuals are entitled to the benefits while they remain a member of the Selected Reserve of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserve.  See 10 U.S.C.A. § 16164(a)(1).  Termination of assistance will occur when the member separates from the Ready Reserve as provided for under Section 16164(a)(1).  See 10 U.S.C.A. § 16165(a)(2).  There is an exception that allows for assistance to be provided to a member of the Selected Reserve who incurs a break in service in the Selected Reserve if the member continues to serve in the Ready Reserve during and after such a break in service.  10 U.S.C.A. § 16165(b).  

The Veteran has disputed the creation of the debt in this case.  Indeed the Veteran contends that the debt was created through mistakes made by the Department of Veterans Affairs (VA) and as such VA is solely responsible for the debt.  Specifically the Veteran maintains that he was erroneously paid Chapter 1607 benefits for the Fall 2006 and Spring 2007 semesters due to a computer error.  The VA has confirmed that the Veteran was indeed erroneously paid Chapter 1607 benefits for the Fall 2006 and Spring 2007 semesters.  However, the VA has stated that the incorrect grant of Chapter 1607 benefits for the period after October 6, 2007, are the result of a delay in DoD database updates and the failure of the Veteran to report his change in status from Marine Corps Selected Reserves to IRR.  

Upon realization that the incorrect benefits had been granted, the Veteran further contends that the VA made another mistake by then providing the Veteran with the Chapter 1606 benefits that he should have been receiving, instead of applying those benefits to the overpayment created by the incorrectly provided Chapter 1607 benefits.  The VA stated in a March 2009 letter in response to a Congressional inquiry that the Veteran was erroneously paid both Chapter 1606 and Chapter 1607 benefits for the same period because the debt was not transferred and recouped.  The VA further stated in that letter that had the Chapter 1606 benefits been applied to the overpayment for the Chapter 1607 benefits, the debt would have been paid in full.  As such, the Veteran contends that the debt is the result of mistakes made by the VA and therefore that VA was solely responsible for the Veteran being erroneously paid benefits.  

Specifically, the Board notes that the Veteran was originally awarded Chapter 1606 benefits for the period of August 30, 2004 to April 30, 2006.  It was subsequently determined that he should have been awarded Chapter 1607 benefits, which resulted in greater monthly benefits.  He was granted Chapter 1607 benefits from August 30, 2006 through May 13, 2006.  The Veteran continued to receive Chapter 1607 benefits for the time period of August 28, 2006 through May 12, 2007.  The Veteran's eligibility for the Chapter 1607 benefits was confirmed in the DoD database before each award was processed.  In May 2007 the VA received the Veteran's enrollment certification for the summer of 2007 term, and upon review of the DoD database it was determined that the Veteran had been discharged from Marine Corps Selected Reserves, an active drilling unit of the Marine Corps Reserve (MCR), to the Individual Ready Reserve (IRR) in October 2006, changing his eligibility status.  VA confirmed that information with the MCR.  VA was unaware of the transfer until May 2007 because the DoD records were not updated immediately with regard to the Veteran's status and VA relies on DoD records.  This transfer terminated the Veteran's eligibility under Chapter 1607 and meant that the Veteran was not entitled to any Chapter 1607 benefits that he received after October 6, 2006.  The Veteran's Chapter 1607 benefits were terminated effective August 28, 2006, creating an overpayment of $3636. 96.  The Chapter 1606 benefits that the Veteran should have been receiving were subsequently issued in the amount of $2798.70, in lieu of being counted against the 1607 overpayment.  The Veteran's Chapter 1606 benefits continued through October 27, 2007, and were subsequently extended through December 15, 2007, amounting to $129.01, which was applied to the 1607 overpayment.  The Board notes that the Treasury Offset Program payment totaling $694.00 was applied to the Chapter 1607 overpayment.  Finally, in March 2009 it was determined that the Veteran was entitled to Chapter 1607 benefits for the period of August 28, 2006 to October 5, 2006, totaling $526.63.  That money was applied to the Veteran's overpayment reducing the Veteran's overall balance to $2287.32, accounting for the total amount of benefit withheld to be applied to the overpayment.  The Board notes that an audit was conducted and the exact amount of the overpayment and the date of the overpayment period have clearly been determined.

A May 2009 decision on waiver of indebtedness issued by the Committee on Waivers and Compromises (COWC) stated that according to the Debt Management Center (DMC) Centralized Accounts Receivable Online System (CAROLS) letter screen, the Veteran was notified with regard to the overpayment by a letter dated June 23, 2007.  The Board notes that this letter is not included in the file, but also that the Veteran does not dispute that he received a notification letter at that time.  However, the Veteran contends that upon receipt of the letter he contacted the VA and was informed that the switch between Chapter 1606 and Chapter 1607 benefits was a common computer "bug" and that others had incorrectly received the same notice letter.  As a result the Veteran believed that the notice of an overpayment had been a mistake.  

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims (Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2010).  The Veteran contends that any overpayment is sole VA error and that he is therefore not responsible for the debt.  

Furthermore even if the debt is valid, the Veteran alternatively argues that a waiver request should be granted.  The Veteran contends that upon discovering that he was indeed responsible for the overpayment, he filed a waiver request.  The Veteran's request was subsequently denied in the May 2009 COWC decision on waiver of indebtedness and the June 2010 statement of the case (SOC) because it was untimely filed after the 180 day period.  In this regard, 38 U.S.C. 5302(a) and 38 C.F.R. 1.963(b) state that an application for waiver must be made within 180 days from the date of notification of an indebtedness.  The Board notes that the Veteran's waiver request was dated March 2008, however there is no indication in the file that the Veteran's waiver request was received at that time.  The Board further notes that the education file does contain several copies of the waiver request.  One copy notes that the waiver request letter was received by the St. Louis RO in March 2009.  However, according to the May 2009 COWC decision on waiver of indebtedness and the June 2010 SOC, the waiver request letter was not received until May 2009.  A waiver request would have had to have been filed by December 23, 2007 in order for the request to have been timely with respect to the June 23, 2007 notice letter.  

A bulletin issued by the VA Office of Financial Policy in May 1999 provides the procedure for waiver requests referred by the Veterans Benefits Administration DMC to the COWC.  See OF BULLETIN 99.GC1.04 (May 14, 1999).  In any waiver decision involving a debt under DMC jurisdiction, the DMC is to provide, among other things, copies of the initial notice of indebtedness and right to request a waiver and of any correspondence received from the debtor in response to the DMC's initial notice of indebtedness and right to request waiver.  Id.

It is clear that, in the letter dated March 2008 that the Veteran was asking for a waiver of the debt.  It is not clear when exactly the request was received by the RO.  Additionally, many of the notices referred to by the RO are not in the educational folder.  As noted above, neither the earlier letter referred to being sent about termination of his Chapter 1607 benefits in the RO's June 23, 2007 letter nor a letter from the DMC informing the Veteran of the amount of his debt and his right to ask for waiver of the debt is located in the education folder.

A review of the education folder reflects that the requirements of OF BULLETIN 99.GC1.04 have not been fulfilled.  To properly review the correct issue on appeal, the Board must have access to all of the documents utilized by the RO, the DMC and the COWC in adjudicating the Veteran's waiver request.  On remand, copies of all available records related to the matter on appeal, especially copies of the DMC's initial notice of indebtedness and right to request waiver and of any correspondence received from the debtor in response to the DMC's initial notice of indebtedness and right to request waiver must be obtained, any COWC determination(s), and the initial letter notifying the Veteran that his Chapter 1607 benefits were being terminated and any dated VA requests and responses from DoD/DHS as to the Veteran's eligibility to receive educational assistance under Title 10 of the United States Code and the termination/suspension of such benefits.  Moreover, VA should indicate whether notice was provided to the Veteran that his receipt of educational benefits would terminate if he did not complete the entire 6 years of his MSO and whether it was his responsibility or that of the DoD/DHS to keep VA apprised of his duty status.  For purposes of adjudication, the Board is charged with constructive notice of such records.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, and in order to ensure the Veteran full due process of law, on remand, VA should obtain and associate with the educational folder the Veteran's claims file, if any, and the documentation listed above and any additional documents required by OF BULLETIN 99.GC1.04. 38 C.F.R. § 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain from the Education Center at the St. Louis RO and the DMC in St. Paul, Minnesota copies of any correspondence/documents pertinent to the Veteran's request for a waiver of overpayment of educational assistance benefits and associate them, along with the Veteran's claim file, if any, with the educational folder.  See OF BULLETIN 99.GC1.04 (May 14, 1999).  In particular, obtain and associate with the record:  (1) the first RO letter notifying the Veteran of the termination of his Chapter 1607 benefits due to his change in eligibility (2) any dated VA requests and responses from DoD/DHS as to the Veteran's eligibility to receive educational assistance under Title 10 of the United States Code and the termination/suspension of such benefits; (3) the DMC's initial notice of indebtedness and right to request waiver; (4) any correspondence received from the debtor in response to the DMC's initial notice of indebtedness and right to request waiver, to include any FSR; and (5) any COWC determination(s) and notice(s) to the Veteran.  Also, VA should indicate whether notice was provided to the Veteran that his receipt of educational benefits would terminate if he did not complete the entire 6 years of his MSO and whether it was his responsibility or that of the DoD/DHS to keep VA apprised of his duty status.

If a copy of the initial DMC letter informing the Veteran of the debt and his right to request waiver cannot be located, VA should, to the extent possible, obtain from the DMC:  (1) verification in the form of a signed, written certification from the DMC identifying the date of dispatch of the initial notice of indebtedness and right to request waiver, and when and where it was sent and whether it was returned as undeliverable; and (2) a printout of the screen from the Centralized Accounts Receivable Online System (CAROLS) that reflects the date of dispatch of the DMC's initial notice to the Veteran with a statement that explains the details of the screen and a copy of the type of form letter sent to the Veteran.

All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After completion, to the extent possible, of the above as well as any other action deemed necessary, the COWC should adjudicate the Veteran's challenge of the validity of the debt at issue, that is, whether the overpayment of educational assistance benefits at issue was properly created, including consideration of whether any of the debt was due to sole VA administrative error.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the education folder, to include a discussion of any information obtained from the DMC, the Education Center at the St. Louis RO, and the Veteran.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.

3. Thereafter, if an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver.

4. If the COWC's determination is unfavorable to the Veteran, he and his representative should be furnished a SSOC, which specifically addresses the issue of creation of the overpayment including sole VA error, and whether a waiver is warranted.  This document should further reflect detailed reasons and bases for the decision reached.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


